BURKE, District Judge.
The defendants having prevailed on the trial of this action apply for costs and an additional allowance. The plaintiff is an agency of the Federal Government. Rule 54(d) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provides that costs against the United States, its officers and agencies shall be imposed only to the extent permitted by law. By the adoption of this rule costs against the United States, its officers and agencies were left unaffected. I find no provision of law permitting costs to be imposed against the Reconstruction Finance Corporation. I therefore hold that the defendants are not entitled to costs. Federal Deposit Insurance Corporation v. Casady et al., 10 Cir., 106 F.2d 784, decided September 25, 1939.